    Case 3:20-cv-01536-B Document 1 Filed 06/11/20      Page 1 of 30 PageID 1




                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

FAHMIA, INC., individually and on behalf
of all others similarly situated,
                                              Cause No. 3:20-cv-1536
            Plaintiff,
                                              Jury Trial Demanded
      v.

COMERICA INC.; COMERICA BANK;
COMERICA BANK & TRUST, N.A. and
DOES 1 through 100, inclusive,

            Defendants.



                                  COMPLAINT

      Plaintiff Fahmia, Inc. (“Fahmia” or “Plaintiff”) brings this Class Action

Complaint and Demand for Jury Trial against Defendants Comerica Inc., Comerica

Bank, Comerica Bank & Trust, N.A. (“Comerica”) and Does 1 through 100,

inclusive (collectively with Comerica, the “Defendants”), seeking compensation

from Defendants, who refuse to comply with the CARES Act that requires it to pay

out of the compensation it received for processing PPP loans, for services Plaintiff

Fahmia and a large number of other agents rendered on behalf of recipients of Small

Business Administration (“SBA”) emergency loans. Plaintiff alleges as follows




                                        -1-
COMPLAINT AND DEMAND FOR JURY TRIAL
    Case 3:20-cv-01536-B Document 1 Filed 06/11/20          Page 2 of 30 PageID 2



upon personal knowledge as to itself and its own acts and experiences, and, as to all

other matters, upon information and belief.

                             NATURE OF THE ACTION

      1.        In response to the shut-down of virtually every business across all non-

essential industries due to COVID-19, the federal government has raced over the

past few months to ease the impact of the shut-down on the U.S. economy. In order

to keep afloat small businesses, and to encourage those businesses to avoid massive

worker layoffs and furloughs further damaging the economy, Congress decided to

create an economic relief program to distribute money to small businesses.

      2.        In order to distribute the money swiftly to small businesses, Congress

decided to utilize the nation’s financial institutions to take applications and distribute

the funds that would be fully guaranteed by the federal government. However, in

order to avoid delay, Congress decided that the financial institutions would not be

required to verify the accuracy of the applications. Instead, the burden to provide

accurate information was put directly and solely on the small businesses submitting

applications.

      3.        The applications would need to be simple and the amount of the

economic relief would be based on historical payroll information with specific

limitations. However, as the lenders would not be verifying the information, there

would need to be a number of representations and certifications, and specific


                                            -2-
COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 3:20-cv-01536-B Document 1 Filed 06/11/20     Page 3 of 30 PageID 3



warnings because the failure to provide true and accurate information could subject

the small business owner to five years in prison and a $250,000 fine.

         4.    In order for these small businesses to be able to make timely, truthful

and accurate applications, Congress understood that small businesses would need

assistance from the nation’s professional accountants, tax preparers, financial

advisors, attorneys, and other such agents normally relied upon by small businesses.

         5.    On March 27, 2020, Congress passed the SBA’s Paycheck Protection

Program (“PPP”) which initially authorized up to $349 billion in forgivable loans to

small businesses to cover payroll and other expenses (PPP I). After the initial funds

quickly dried up, Congress added $310 billion additional dollars to the program (PPP

II).

         6.    The PPP was designed to be fast and straightforward, allowing business

to apply through SBA-approved lenders and await approval. Once approved, lenders

would be compensated in the form of a generous origination fee paid by the federal

government, with the requirement that the lender would be responsible for paying

the fee owed to the loan applicant’s agent (e.g., attorney or accountant). Both the

lender and the agents were specifically forbidden by the PPP from charging the small

business borrower any amounts for the loan or the assistance in preparing the

application for the loan. The amount of the total compensation and the allocation

between the lender and the agents assisting the borrowers in preparing the


                                          -3-
COMPLAINT AND DEMAND FOR JURY TRIAL
    Case 3:20-cv-01536-B Document 1 Filed 06/11/20      Page 4 of 30 PageID 4



application was specifically set out in the PPP. For the majority of loans (those

under $350,000), the lender would receive an amount equal to 5% of the loan as

compensation, and if the borrower used an agent such as a CPA or accountant, the

lender was to pay an amount equal to 1% of the loan amount to the agent. In other

words, compensation from the federal government to the lender and the borrower’s

agent was allocated as 80% to the lender and 20% to the CPA or attorney assisting

the small business borrower.

      7.    Defendants operate nearly 600 locations centered in several states,

including Texas, Michigan, Arizona, California, and Florida. Defendants report to

date that they have processed and approved approximately 13,000 PPP loan

applications totaling over $4.1 billion in funds. 1 The average PPP loan Defendants

processed was approximately $315,000. Assuming a conservative average fee of

four percent, Defendants have, accordingly, been allocated over $164 million in

origination fees, from which they were required to pay the agents who assisted the

borrowers in submitting applications.

      8.    However, Defendants apparently decided that they do not need to

complete the final step of the process and based on information and belief have

refused to pay the agents who assisted PPP loan recipients with their applications.


1      See Comerica Paycheck Protection Program Highlights, available at
https://www.comerica.com/content/dam/comerica/en/documents/resources/busines
s/PPP_Infographic_FINAL.pdf (last visited May 28, 2020).
                                        -4-
COMPLAINT AND DEMAND FOR JURY TRIAL
    Case 3:20-cv-01536-B Document 1 Filed 06/11/20        Page 5 of 30 PageID 5



This practice seemed to be a deliberate scheme from the beginning as even though

they were required to pay agents that assisted in the application process, Defendants

did not set up a structure or ask any questions to determine whether borrowers

utilized an agent in completing applications. It appears that this scheme was to claim

ignorance of the existence of the agent as an excuse not to pay the agent its share of

the compensation. This refusal is harming accountants, attorneys, and other agents

who dropped everything (in the midst of tax season) to assist their customers in

filling out these vital loan applications correctly and in compliance with the PPP,

and who were specifically only allowed to be paid for these services out of the

compensation paid to the lender. The Defendants’ failure to pay agents is in blatant

violation of PPP regulations stating that agent fees “will be paid by the lender out of

the fees the lender receives from SBA.”

      9.     These agents, including Plaintiff, have no other recourse for collecting

fees for assisting borrowers on PPP loan applications because the PPP regulations

delegate the responsibility for paying agents to the lenders alone.          And yet,

Defendants have disregarded the regulations and refused to pay agents who assisted

small businesses in receiving PPP funds.

      10.    Plaintiff has been harmed by Defendants’ practice. As a CPA firm that

does payroll and other small business support functions, Plaintiff assisted at least

one small business client who submitted an application to Defendants that was then


                                          -5-
COMPLAINT AND DEMAND FOR JURY TRIAL
    Case 3:20-cv-01536-B Document 1 Filed 06/11/20       Page 6 of 30 PageID 6



funded through the PPP program. Based on information and belief, Defendants have

received the 5% compensation related to that loan, but have not paid Plaintiff its 1%

agent fee related to the loan.

      11.     As a result of Defendants’ acts and omissions, Plaintiff, and a large

number of others like it have been deprived of payment for their critical work in

supporting their clients’ PPP loan applications. As such, Plaintiff brings this Class

Action Complaint and Demand for Jury Trial in order to vindicate its rights and those

of agents everywhere who are similarly situated, and to force Defendants to account

for their blatant violation of the PPP and to pay agents their portion of the

compensation.

                                    PARTIES

      12.     Plaintiff Fahmia, Inc. is a Certified Public Accounting (“CPA”) firm

incorporated in California, with its principal place of business located in Torrance,

California.

      13.     Defendant Comerica Inc. is incorporated in the State of Delaware and

headquartered in Dallas, Texas.

      14.     Defendant    Comerica Bank       is a Texas banking association

headquartered in Dallas, Texas. Comerica Bank competes with large national and

regional financial institutions with respect to various products and services,

including commercial loans, deposits, consumer lending, and other banking services.


                                         -6-
COMPLAINT AND DEMAND FOR JURY TRIAL
    Case 3:20-cv-01536-B Document 1 Filed 06/11/20        Page 7 of 30 PageID 7



      15.    Defendant Comerica Bank & Trust, N.A., is chartered under the federal

National Bank Act and headquartered in Ann Arbor, Michigan.

      16.    In this Complaint, references made to any act of any Defendant shall be

deemed to mean that officers, directors, agents, employees, or representatives of the

Defendants named in this lawsuit committed or authorized such acts, or failed and/or

omitted to adequately supervise or properly control or direct their employees while

engaged in the management, direction, operation or control of the affairs of the

Defendants and did so while acting within the scope of their employment or agency.

      17.    Plaintiff is unaware of the names, identities or capacities of the

Defendants sued as Doe Defendants 1 through 100, but is informed and believes and

thereon alleges that such fictitiously-named defendants are responsible in some

manner for the damages and unfair business practices and violation of rights as

described herein. Plaintiff will amend this Complaint to state the true names,

identities, or capacities of such fictitiously-named Defendants when ascertained.

                         JURISDICTION AND VENUE

      18.    This Court has subject matter jurisdiction over this action under the

Class Action Fairness Act, 28 U.S.C. § 1332(d), because, as to the proposed Class

and Subclasses, (a) at least one member of the proposed Class, which consists of at

least 100 members, is a citizen of a different state than Defendants; (b) the claims of

the proposed Class Members exceed $5,000,000 in the aggregate, exclusive of


                                          -7-
COMPLAINT AND DEMAND FOR JURY TRIAL
    Case 3:20-cv-01536-B Document 1 Filed 06/11/20          Page 8 of 30 PageID 8



interest and costs, and (c) none of the exceptions under that subsection apply to this

action.

      19.    Personal jurisdiction over Defendants is proper because Defendants

transact business in the State of Texas, and a substantial number of the events giving

rise to the claims alleged herein took place in Texas.

      20.    This Court has jurisdiction to grant declaratory relief under 28 U.S.C.

§ 2201 because an actual controversy exists between the parties as to their respective

rights and obligations under 85 Fed. Reg. 20816 § (4)(c) (hereinafter, the “PPP

regulations”).

      21.    Venue is proper in this judicial District pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events, acts or omissions giving rise to

the claim occurred in this judicial District, including work performed by Plaintiff on

behalf of business clients within this District.

                           FACTUAL BACKGROUND

      22.    The spread of COVID-19 was declared a pandemic by the World Health

Organization (“WHO”) on March 11, 2020.

      23.    On March 13, 2020, President Donald Trump issued the Coronavirus

Disease 2019 (COVID-19) Emergency Declaration, which declared that the

pandemic was of “sufficient severity and magnitude to warrant an emergency

declaration for all states, territories and the District of Columbia.”


                                           -8-
COMPLAINT AND DEMAND FOR JURY TRIAL
    Case 3:20-cv-01536-B Document 1 Filed 06/11/20        Page 9 of 30 PageID 9



      24.    The Federal Government expressly recognized that with the COVID-

19 emergency, “many small businesses nationwide are experiencing economic

hardship as a direct result of the Federal, State and local public health measures that

are being taken to minimize the public’s exposure to the virus.”   2



      25.    The economic fallout from COVID-19, and the national response to it,

was immediate and enormous. As “stay at home” issues were ordered by states

across the nation, countless businesses were forced by law to overhaul their business

models, scale back their business dramatically, or shutter–either temporarily or

permanently. Business were further harmed as the public began to avoid all public

spaces. Furloughs and layoffs were rampant in the private sector.

      26.    On March 25, 2020, in response to the economic damage caused by the

COVID-19 crisis and to overwhelming public pressure, the U.S. Senate passed the

Coronavirus Aid, Relief, and Economic Security Act, or the CARES Act. The

CARES Act was passed by the House of Representatives the following day and

signed into law by President Trump on March 27, 2020.                  Amounting to

approximately $2 trillion, the CARES Act was the single-largest economic stimulus

bill in American history.




2
     See Business Loan Program Temporary Changes; Paycheck Protection
Program, 13 CFR Part 120, Interim Final Rule (“SBA PPP Final Rule”).
                                          -9-
COMPLAINT AND DEMAND FOR JURY TRIAL
    Case 3:20-cv-01536-B Document 1 Filed 06/11/20       Page 10 of 30 PageID 10



       27.    Critically, the CARES Act created a $659 billion loan program for

business with fewer than five hundred employees, called the “Paycheck Protection

Program” (“PPP”) 3. The goal of the PPP was to provide American small businesses

with eight weeks of cash-flow assistance, with a certain percentage forgivable if

utilized to retain employees and fund payrolls. The loans are fully federally

guaranteed and administered by the Small Business Administration (“SBA”). 4

       28.    Basically, PPP loans operate more like grants if the recipient follows

certain rules, including that at least 75 percent of the loan goes toward payroll. 5

Businesses that follow the rules are permitted to submit a request to their SBA lender

for total forgiveness. Otherwise, the loan matures in two years and carries a one

percent interest rate. 6

       29.    The SBA was charged with creating the PPP implementing regulations.

It issued the first interim final rule (“Initial Rule”) on April 2, 2020, allowing

businesses to begin applying for PPP loans with all SBA lenders on April 3, 2020.

       30.    An important piece of the PPP was that applications were to be

processed and funded on a “first-come, first-served” basis—that is, the SBA was to


3
       The first phase of the PPP was for $349 billion, and when that quickly ran
out, a second phase was funded for $310 billion.
4
       Small Bus. Admin., Docket No. SBA-2020-0015, 13 CFR Part 120,
Paycheck Protection Program 3245-AH34, Interim Final Rule, 85 Fed. Reg. 20814
§ (2)(o) (Apr. 15, 2020).
5
       85 Fed. Reg. 20812 § (2)(e); id. at 20813 § (2)(o).
6
       Id. at 20813 § (2)(j).
                                         -10-
COMPLAINT AND DEMAND FOR JURY TRIAL
    Case 3:20-cv-01536-B Document 1 Filed 06/11/20      Page 11 of 30 PageID 11



process applications and distribute funds based on the order in which they were

received. This made the SBA’s list of approved lenders key gatekeepers in this

process, which the lenders certainly understood. Because the PPP was to be

administered only through SBA-approved lenders, and because applicants were

applying for funds from the single pot allocated for the program, submitting an

accurate application for a loan through the SBA-approved lender as quickly as

possible was critical.

       31.   Congress added an incentive for the SBA-affiliated lenders, knowing

they would face a crush of PPP loan applications: for each loan processed and

approved, the bank would receive an origination fee of five percent for loans up to

$350,000; three percent for loans between $350,000 and $2 million; and one percent

for loans between $2 million and $10 million. 7

       32.   With similar incentives in mind, Congress and the SBA also carved out

a specific benefit for the countless accountants, attorneys, and advisors who would

need to lead or assist their clients in preparing and filing PPP loan applications.

These individuals and entities are referred to as “agents” in the CARES Act and PPP

implementing regulations.

       33.   As explained in an Information Sheet provided for “lenders,” the SBA

states that ‘[a]n ‘Agent’ is an authorized representative and can be: an attorney; an


7
       Id.
                                        -11-
COMPLAINT AND DEMAND FOR JURY TRIAL
    Case 3:20-cv-01536-B Document 1 Filed 06/11/20         Page 12 of 30 PageID 12



accountant; a consultant; someone who prepares an applicant’s application for

financial assistance and is employed and compensated by the applicant; someone

who assists a lender with originating, disbursing, servicing, liquidating, or litigating

SBA loans; a loan broker; or any other individual or entity representing an applicant

by conducting business with the SBA.” 8

       34.   In addition, the SBA Regulations provide that “Agent fees will be paid

out of lender fees. The lender will pay the agent. Agents may not collect any fees

from the applicant. The total amount that an agent may collect from the lender for

assistance in preparing an application for a PPP” loan is as follows (“Agent Fees”):

one percent (1%) for loans up to $350,000; 0.50% for loans between $350,000 and

$2 million; and 0.25% for loans between $2 million and $10 million. 9

       35.   Within this context, Congress and the SBA set up a straightforward

system for the disbursement of PPP loan funds where the applicant is assisted by an

agent: (i) the agent prepares the application and/or necessary supporting documents

for the client’s application; (ii) the client applies for the PPP loan through the lender;

(iii) the lender submits the application to the SBA; (iv) the SBA approves the loan

and sends the client the money, through the lender, and eventually pays the lender’s


8
       U.S. Dep’t of Treasury, Paycheck Protection Program (PPP) Information
Sheet Lenders,
https://home.treasury.gov/system/files/136PPP%20%Lender%20Information%20F
act%20Sheet.pdf (last accessed May 25, 2020).
9
       85 Fed. Reg. 20816 § (4)(c).
                                           -12-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20        Page 13 of 30 PageID 13



origination fee; and (v) the agent submits the request for fee payment to the lender

with the agent’s fee based upon (a) the work performed for the client and (b) the

caps on agent fees provided by the SBA’s PPP regulations.

      36.    Unfortunately, based on information and belief, Defendants are

refusing to pay the fees of agents for their assistance in providing an accurate and

truthful application for funding.

      37.    Upon information and belief, this refusal is a company-wide policy.

Further, the fact that Defendants set up the application process without even asking

the borrower if they utilized the assistance of an agent, suggests that the Defendants

did not want to have any record of the agent information in their files.

      38.    This policy of refusal to pay to agents “Agent Fees” that are due, and

that only the lenders are authorized to pay, stands as an immediate threat to these

agents’ abilities to receive payment.            In the midst of an unprecedented

economic/pandemic crisis, this policy represents short-sighted profit-padding at

best, and blatantly illegal conduct, at worst.

      39.    On May 7, Comerica Bank circulated a press release touting that it had

processed approximately 13,000 PPP loan applications. Comerica’s Chairman and

CEO explained that “thus far we have received SBA approval for each of the

complete and eligible applications submitted through Comerica.” He continued to

explain that Comerica would continue “serving our customers by processing these


                                          -13-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20        Page 14 of 30 PageID 14



critical loans, helping small businesses cover daily expenses and keep workers on

their payroll.” He did not mention the necessary role played by agents such as

Plaintiffs in ensuring that applications were submitted completely and accurately.

      40.    Refusing to pay Agent Fees is also inconsistent with agreements

Defendants made in order to become approved PPP lenders. Specifically, based on

information and belief, Defendants were required to fill out and sign the “CARES

Act Section 1102 Lender Agreement” for each loan. This submission requires each

putative PPP lender to certify, under penalty of perjury, that it (i) “is in compliance

and will maintain compliance with all applicable requirements of the [PPP], and PPP

Loan Program Requirements[,]” (ii) will “service and liquidate all covered loans

made under the Paycheck Protection Program in accordance with PPP Loan

Requirements[,] and (iii) will “close and disburse each covered loan in accordance

with the terms and conditions of the PPP Authorization and PPP Loan

Requirements.”

      41.    To the extent Defendants had to certify, at any point, that they would

follow the PPP’s regulations in making PPP loans, they were not being truthful.

Defendants’ policy to refuse to pay Agent Fees directly violates the PPP’s

implementing regulations.

      42.    It is pursuant to these representations that Defendants were able to

process approximately 13,000 PPP loan applications totaling over $4.1 billion in


                                         -14-
COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:20-cv-01536-B Document 1 Filed 06/11/20    Page 15 of 30 PageID 15



funds. 10 The average PPP loan Defendants processed was approximately $315,000.

Assuming a conservative average fee of four percent, Defendants have, accordingly,

been allocated over $164 million in origination fees, from which they were required

to pay the agents who assisted the borrowers in submitting applications.

        43.   Knowing that they were required to pay agents a percentage of PPP

loan origination fees if an agent assisted an applicant in preparing and submitting

the application, Defendants elected not to ask borrowers whether they utilized an

“agent” to assist them in the application process and have not paid Plaintiff or

similarly situated agents compensation from funded PPP loans.

                    PLAINTIFF FAHMIA’S EXPERIENCE

        44.   Plaintiff Fahmia, Inc. is a California CPA firm which has provided

financial services to clients in the Southern California Area for over 30 years,

including bookkeeping, taxation, payroll services, financial planning and consulting

for small businesses and individuals. In March, Plaintiff became aware that the

CARES Act had been signed into law. Plaintiff, knowing that the COVID-19 crisis

would significantly impact clients’ businesses, sought to obtain PPP loans through

various SBA-approved lenders on behalf of clients.




10     See Comerica Paycheck Protection Program Highlights, available at
https://www.comerica.com/content/dam/comerica/en/documents/resources/busines
s/PPP_Infographic_FINAL.pdf (last visited May 28, 2020).
                                        -15-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20          Page 16 of 30 PageID 16



         45.   Plaintiff’s professionals spent considerable time familiarizing

themselves with the Act and the related SBA Regulations, in particular, (a) Section

1102, which permits the SBA to guarantee 100% of Section 7(a) loans under the PPP

and (b) Section 1106 of the Act, which provides forgiveness of up to the full

principal amount of qualifying loans guaranteed under the PPP.

         46.   In or about March, April, and May, 2020, Plaintiff assisted many clients

in the gathering and analysis of their documents, as well as the calculations and

preparation of the loan applications.

         47.   Based on the SBA Regulations, Plaintiff understood that it was not

allowed to charge clients a fee relating to the application process. The agents were

only allowed to receive compensation from the agents’ share of the estimated $20

billion in fees that the Federal Government paid the Lenders for originating the PPP

loans.

         48.   For its clients, Plaintiff had the primary role in calculating the payroll

information needed for the application, and providing the clients’ accounting

information, advice, documentation in support of the PPP loan application. Plaintiff

will have ongoing responsibility for advising clients on the forgiveness of the PPP

loan.

         49.   Plaintiff provided all of these services to a client who obtained a PPP

loan from Comerica in the amount of $66,900. Based on information and belief,


                                           -16-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20        Page 17 of 30 PageID 17



Pacific Premier Bank was paid or will be paid, an origination fee of $3,345, of which

Plaintiff is entitled to $669 (1% of total loan amount) of that fee for its work as the

agent of the borrower in submitting the application and documentation.

      50.    Defendants did not comply with the SBA Regulations because they

have not paid Plaintiff the agent fees to which it is entitled despite awarding PPP

loans to Plaintiff’s client for whom Plaintiff acted as a PPP agent.          Instead,

Defendants retained all of the Agent Fees for themselves.

      51.    As a result of Defendants’ unlawful and unfair actions, Plaintiff and the

Class have suffered financial harm by being deprived of the statutorily mandated

compensation for the professional services provided to clients in assisting them with

obtaining PPP loans.

                             CLASS ALLEGATIONS

      52.    Plaintiff brings this action on behalf of itself and all others similarly

situated as a nationwide Class, defined as follows:

      All persons and businesses who served as an agent in relation
      to, and provided assistance to a client in relation to, the
      preparation and/or submission of a client’s PPP loan
      application to Comerica which resulted in a loan being funded
      under the PPP. Plaintiff further brings this action on behalf of
      a subclass of individuals defined as follows:

      California Subclass. All persons and businesses in California
      who served as an agent in relation to, and provided assistance
      to a client in relation to, the preparation and/or submission of a
      client’s PPP loan application to Comerica which resulted in a
      loan being funded under the PPP.
                                         -17-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20         Page 18 of 30 PageID 18



      53.     Excluded from this Class and Subclass (hereinafter “the Class” unless

otherwise indicated) are: (1) any Judge or Magistrate presiding over this action and

members of their families; (2)       Defendants, Defendants’ subsidiaries, parents,

successors, predecessors, and any entity in which Defendants or its parents have a

controlling interest and its current or former employees, officers and directors; (3)

persons who properly execute and file a timely request for exclusion from the Class;

(4) persons whose claims in this matter have been finally adjudicated on the merits

of otherwise released; (5) Plaintiff’s counsel and Defendants’ counsel; and (6) the

legal representatives, successors, and assigns of any such excluded persons.

      54.     Plaintiff reserves the right to expand, limit, modify, or amend this Class

definition, including the addition of one or more subclasses, in connection with

Plaintiff’s motion for class certification, or any other time, based upon new facts

obtained during discovery.

      55.     Numerosity: The Class is composed of hundreds of Agents (“Class

Members”) whose joinder in this action would be impracticable. The disposition of

their claims through this class action will benefit all Class Members, the parties, and

the courts.

      56.     Commonality and Predominance: There is a commonality in questions

of law and fact affecting the Class. These questions of law and fact predominate




                                          -18-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20          Page 19 of 30 PageID 19



over individual questions affecting individual Class Members, including, but not

limited to, the following:

            a. Whether Defendants’ conduct violates the CARES Act and/or its

               implementing regulations;

            b. Whether Defendants are required to compensate Plaintiff out of the

               origination fees obtained from SBA through the PPP;

            c. Whether Plaintiff is entitled to compensation by Defendants for its

               work assisting in its client’s PPP loan application;

            d. Whether Defendants’ conduct was willful and knowing;

            e. Whether Defendants submission of completed Form 2484 constituted

               an agreement;

            f. Whether Defendants breached that agreement;

            g. Whether Defendants’ conduct was pursuant to a company-wide policy

               or policies; and

            h. Whether Defendants’ conduct constitutes unjust enrichment.

      57.      Superiority: This case is also appropriate for class certification because

class proceedings are superior to all other available methods for the fair and efficient

adjudication of this controversy given that joinder of all parties is impracticable. The

damages suffered by the individual members of the Class will likely be relatively

small, especially given the burden and expense of individual prosecution of the


                                           -19-
COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 3:20-cv-01536-B Document 1 Filed 06/11/20          Page 20 of 30 PageID 20



complex litigation necessitated by Defendants’ actions. Thus, it would be difficult

and not economical for the individual members of the Class to obtain effective relief

from Defendants’ misconduct. Even if members of the Class could sustain such

individual litigation, it would still not be preferable to a class action, because

individual litigation would increase the delay and expense to all parties due to the

complex legal and factual controversies presented in this Complaint. By contrast, a

class action presents far fewer management difficulties and provides the benefits of

single adjudication, economy of scale, and comprehensive supervision by a single

court. Economies of time, effort and expense will be fostered, and uniformity of

decisions ensured.

      58.    Typicality: Plaintiff’s claims are typical of, and are not antagonistic to,

the claims of all Class Members, in that Plaintiff and members of the Class sustained

damages arising out of Defendants’ uniform wrongful conduct.

      59.    Adequacy: Plaintiff will fairly and adequately represent and protect the

interests of the Class and has retained counsel with substantial experience in

litigating complex cases, including consumer fraud and class actions. Plaintiff’s

claims are representative of the claims of the other members of the Class. That is,

Plaintiff and members of the Class sustained damages as a result of Defendants’

uniform conduct. Plaintiff also has no interests antagonistic to those of the Class,

and Defendants have no defenses unique to Plaintiff. Both Plaintiff and its counsel


                                         -20-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20         Page 21 of 30 PageID 21



will vigorously prosecute this action on behalf of the Class and have the financial

ability to do so. Neither Plaintiff nor counsel have any interest adverse to other Class

Members.

      60.    Ascertainability: Plaintiff is informed and believes that Defendants

keep extensive computerized records of their loan applications through, inter alia,

computerized loan application systems and federally-mandated record-keeping

practices.   Defendants have one or more databases through which all of the

borrowers may be identified and ascertained, and it maintains contact information,

including electronic mail and mailing address. From this information, the existence

of the Class Members (i.e., borrowers’ Agents) can be determined, and thereafter, a

notice of this action can be disseminated in accordance with due process

requirements.

      61.    Defendants have acted, and refused to act, on grounds generally

applicable to the Class, thereby making appropriate final equitable relief with respect

to the Class as a whole.

                                  CAUSES OF ACTION

                           COUNT I – DECLARATORY RELIEF

      62.    Plaintiff incorporates by reference each preceding and succeeding

paragraph as though fully set forth at length herein.




                                          -21-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20          Page 22 of 30 PageID 22



      63.      Plaintiff and the Class represent individuals who are “agents” as

defined by the SBA regulations for the PPP.

      64.      Plaintiff and the putative Class have assisted clients with the process of

preparing applications, and applying for, PPP loan funds. Defendants, despite the

clear command of the SBA’s PPP regulations, have refused to make these payments.

An actual controversy has arisen between Plaintiff and the Class, on one hand, and

Defendants on the other, wherein Defendants deny by their refusal to pay that they

are obligated to pay Plaintiff’s and the Class’s “agent” fees pursuant to PPP

regulations.

      65.      Plaintiff and the Class seek a declaration, in accordance with SBA

regulations and pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that

Defendants are obligated to set aside money to pay, and pay third-party agents –

within the SBA-approved limits—for the work performed on behalf of a client in

relation to the preparation and/or submission of a PPP loan application that resulted

in a funded PPP loan.

               COUNT II – BREACH OF CONTRACT, THIRD PARTY

                                       BENEFICIARY

      66.      Plaintiff incorporates by reference each preceding and succeeding

paragraph as though fully set forth at length herein.




                                           -22-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20        Page 23 of 30 PageID 23



          67.   Based on information and belief, Defendants entered into an agreement

with the SBA in connection with the loans funded in the PPP.

          68.   The agreements required that Defendants would adhere to all PPP rules

and regulations and incorporate these requirements by reference. Defendants and

the SBA understood that agents involved in the preparation and submission of PPP

loan applications would need to be compensated.

          69.   The SBA’s PPP regulations specifically require that PPP lenders pay

the fees of any “agent” that assists with the PPP loan application process, within

limits.

          70.   Defendants understood that Plaintiff and the Class were intended

beneficiaries in this agreement. Nevertheless, Defendants have refused to live up to

their end of the bargain and have uniformly refused to pay agent fees to Plaintiff and

the Class.

          71.   By refusing to pay agent fees in accordance with SBA regulations,

Defendants are violating the terms of their agreement, thereby damaging Plaintiff

and the Class. Plaintiff and the class thus ask this Court to award them damages

sufficient to make them whole, and compensate them for work they did in preparing

clients’ PPP loan application for loans that were funded, consequential damages, and

all other damages available at law.




                                          -23-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20          Page 24 of 30 PageID 24



            COUNT III - VIOLATIONS OF THE CALIFORNIA UNFAIR

                                  COMPETITION LAW

                     (Cal. Bus. & Prof. Code § 17200, et seq.)

      72.    Plaintiff incorporates by reference each preceding and succeeding

paragraph as though fully set forth at length herein.

      73.    Pursuant to California Business & Professions Code § 17200, “any

unlawful, unfair…business act or practice” is prohibited in the State of California.

This statute creates a private right of action based on any unlawful or unfair act

committed in the course of business, particularly where it provides the unlawful

actor with an unfair business advantage. Local, state and/or federal law can serve as

the basis for an “unlawful…business act or practice[.]”

      74.    The SBA’s PPP regulations specifically provide that “lenders” who

provide loans under the program will be responsible for paying “agent” fees, within

prescribed limits.

      75.    Defendants have uniformly refused to pay these fees to Plaintiff and the

Class. As a result, Defendants have engaged in unlawful conduct that has cost

Plaintiff and the Class millions of dollars in fees, collectively.

      76.    Defendants have also engaged in “unfair” business practice through this

conduct, as well as set forth above.




                                          -24-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20        Page 25 of 30 PageID 25



      77.    As a direct and proximate result of the foregoing acts and practices,

Defendants have received, or will receive, income, profits, and other benefits, which

they would not have received if they had not engaged in the violations of Section

17200 described in this Complaint.

      78.    Because Plaintiff and the Class have been harmed by Defendants’

unreasonable, unlawful, and unfair business practice of refusing to pay agents who

assist in the preparation and submission of PPP loan application materials, Plaintiff

asks that Defendants be held liable for restitution, be enjoined from further refusing

to pay such agent fees, and that Plaintiff be awarded all other such relief available

by law. Pursuant to California Business & Professions Code § 17203, Plaintiff seeks

an order of this court compelling Defendants to provide restitution and injunctive

relief and calling for Defendants, and each of them, to cease unlawful and unfair

business practices in the future.

                     COUNT IV – UNJUST ENRICHMENT

      79.    Plaintiff incorporates by reference each preceding and succeeding

paragraph as though fully set forth at length herein.

      80.    Unjust enrichment, or restitution, may be alleged where a Defendant

unjustly obtains and retains a benefit to the Plaintiff’s detriment, where such

retention violates fundamental principles of equity, justice, and good conscience.




                                         -25-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20         Page 26 of 30 PageID 26



      81.    Here, Defendants have obtained millions of dollars in benefits in the

form of PPP loan origination fees. A portion of those fees were to be paid to agents,

like and including Plaintiff, who assisted in their clients’ PPP loan applications. But

Defendants are refusing to pay those fees, in contravention of PPP regulations.

      82.    Principles of justice, equity, and good conscience demand that

Defendants not be allowed to retain these agent fees. Defendants have fallen short

in their duties as lenders, and during a crisis no less. As a result, Plaintiff and the

putative Class have been unable to obtain the agent fees due to them.

      83.    Accordingly, Defendants must disgorge the portion of any and all PPP

origination fees that they have retained to the extent they are due to Plaintiff and the

putative Class in their capacities as agents.

                               COUNT V – CONVERSION

      84.    Plaintiff incorporates by reference each preceding and succeeding

paragraph as though fully set forth at length herein.

      85.    Under the SBA regulations, Plaintiff and the Class, as PPP agents, have

a right to agent fees that must be paid from the amount of lender fees provided to

Defendants for processing the funded PPP loan applications of Plaintiff’s client and

the Class’s clients.




                                          -26-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20        Page 27 of 30 PageID 27



      86.      The SBA regulations state that “[a]gent fees will be paid out of lender

fees” and provide guidelines on the amount of agent fees that should be paid to the

PPP agent, based upon the size of the PPP loan.

      87.      Additionally, the SBA regulations require that lenders, not loan

recipients, pay the agent fees.      The SBA regulations unequivocally state that

“[a]gents may not collect fees from the applicant.”

      88.      Plaintiff and the Class assisted clients with applying for PPP loans,

including gathering and curating information necessary for completing PPP loan

applications that were subsequently funded. Due to Plaintiff’s and the Class’s

efforts, their clients were awarded PPP loans, through applications made with

Defendants. As such, Plaintiff has a right to immediate possession of the agent fees.

      89.      Although Plaintiff is entitled to agent fees under the SBA regulations,

Defendants have refused to provide those fees to Plaintiff and the class, thus keeping

the agent fees that were paid to it for purposes of being passed on to the agents. By

withholding these fees, Defendants have maintained wrongful control over

Plaintiff’s property inconsistent with Plaintiff’s entitlements under the SBA

regulations.

      90.      Defendants committed civil conversion by retaining monies owed to

Plaintiff and Class members.




                                          -27-
COMPLAINT AND DEMAND FOR JURY TRIAL
   Case 3:20-cv-01536-B Document 1 Filed 06/11/20         Page 28 of 30 PageID 28



      91.    Plaintiff and the Class have been injured as a direct and proximate cause

of Defendants’ misconduct. Plaintiffs and the Class, as such, seek recovery from

Defendants in the amount of the owed agent fees, and all other relief afforded under

the law.

                          DEMAND FOR JURY TRIAL

      92.    Plaintiff demands a trial by jury on all issues to the fullest extent

permitted under applicable law.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Fahmia, Inc. individually and on behalf of the Class,

respectfully prays for the following relief:

             (a) An order certifying the Class as defined above, appointing Plaintiff

                as the

representative of the Class, and appointing its counsel as Class Counsel;

             (b) An order declaring that Defendants’ actions, as set out above,

                constitute

unjust enrichment, conversion, breach of contract on behalf of third-party

beneficiary, violate Cal. Bus. & Prof. Code § 17200, et seq., and violate the SBA’s

PPP regulations;

             (c) An award of all economic, monetary, actual, consequential,

                compensatory,


                                         -28-
COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 3:20-cv-01536-B Document 1 Filed 06/11/20          Page 29 of 30 PageID 29



and punitive damages available under the law and caused by Defendants’ conduct,

including without limitation, actual damages for past, present and future expenses

caused by Defendants’ misconduct, lost time and interest, and all other damages

suffered, including any damages likely to be incurred by Plaintiff and the Class;

             (d) An award of reasonable litigation expenses and attorneys’ fees;

             (e) An award of pre- and post-judgment interest, to the extent

                allowable;

             (f) The entry of an injunction and/or declaratory relief as necessary to

                protect the interests of the Plaintiff and the Class; and

             (g) Such other further relief that the Court deems reasonable and just.

Dated: June 11, 2020                            Respectfully submitted,

                                                By: /s/ Bruce W. Steckler

                                                Bruce W. Steckler
                                                Bar No. 00785039
                                                L. Kirstine Rogers
                                                Bar No. 24033009
                                                Paul Stickney (of counsel)
                                                Bar No. 00789924
                                                STECKLER GRESHAM
                                                COCHRAN PLLC
                                                12720 Hillcrest Road, Suite 1045
                                                Dallas, Texas 75230
                                                Telephone: (972) 387-4040
                                                Facsimile: (972) 387-4041
                                                bruce@stecklerlaw.com
                                                krogers@sgc.law
                                                judgestick@gmail.com


                                         -29-
COMPLAINT AND DEMAND FOR JURY TRIAL
  Case 3:20-cv-01536-B Document 1 Filed 06/11/20       Page 30 of 30 PageID 30




                                             Richard D. McCune
                                             Michele M. Vercoski
                                             MCCUNE WRIGHT AREVALO LLP
                                             18565 Jamboree Road, Suite 550
                                             Irvine, California 92612
                                             Telephone: (909) 557-1250
                                             Facsimile: (909) 557-1275
                                             rdm@mccunewright.com
                                             mmv@mccunewright.com

                                             Elaine S. Kusel
                                             MCCUNE WRIGHT AREVALO LLP
                                             One Gateway Center, Suite 2600
                                             Newark, NY 07102
                                             Telephone: (973) 737-9981
                                             esk@mccunewright.com


                                             Attorneys for Plaintiff and Putative
                                             Class




                                      -30-
COMPLAINT AND DEMAND FOR JURY TRIAL
